Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REFUSAL
Rejections under 35 USC § 112, (a) and (b)
The claim is rejected under 35 U.S.C. 112, (a) and (b) because the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to which it pertains to make and use the same nor does it particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and non-enabling for the following reasons:

1. The drawing reproductions 1.1-1.7 appear to be not described in the specification sheet. Descriptions of the reproductions are not required to be written in any particular format. However, they must be included and describe the views of the reproductions clearly and accurately. (see Description - MPEP 1503.01 (II)).

Therefore, for clarity, accuracy and consistency, the reproduction descriptions should be added in the specification sheet and it is suggested to read to something reasonably similar to the following:

-- 1.1 is a rear elevation view of a Packaging for Foodstuffs, showing my new design;
1.2 is a side elevation view thereof;
1.3 is a perspective view thereof;
1.4 is a front elevation thereof;
1.5 is a top plan view thereof;
1.6 is another perspective view thereof; and,
1.7 is a bottom plan view. --

2. The line quality of the reproduction 1.6 is rejected to as being improper and not sufficient enough so that all details are reproducible in a printed patent, 37 CFR 1.84(l). Specifically, the reproduction appears  fuzzy/faded and merged in places and the exact details of the design cannot be seen easily. The examiner suggests a new submission of reproduction 1.6 with sharp and clear details, so the claimed design can be determined. See examiner’s annotations.





    PNG
    media_image1.png
    778
    928
    media_image1.png
    Greyscale


3. The reproduction illustrations are rejected to since the shading technique is improper. Specifically, the shape and appearance of the surfaces illustrated with the hatching technique throughout the views cannot be determined, since the use of the hatching technique creates confusion as to the exact surface features of the claim design (shown by example in reproduction 1.3). 


    PNG
    media_image2.png
    583
    675
    media_image2.png
    Greyscale


In an effort to define the surfaces more accurately to the design intent, the applicant is advised to remove the diagonal lines (hatching technique) throughout the views and use the conventional surface shading techniques used by the Office. See examples below and note 37 CFR 1.84(m).

    PNG
    media_image3.png
    409
    492
    media_image3.png
    Greyscale


4. The faded and incomplete lines shown in reproduction 1.3 are rejected to as being improper. Specifically, the faded and incomplete lines cannot define the exact shape and appearance of the design features and therefore it prevents a clear understanding of what is and is not part of the claimed design.


    PNG
    media_image4.png
    696
    890
    media_image4.png
    Greyscale

In an effort to overcome this rejection, applicant is advised to take care of the illustrations and submit a new reproduction 1.3 showing complete solid lines that connect from end-to-end in order to clearly define what is determined to be the claimed design.


5. It is understood that there is a lip portion, underneath the rim, defined by an edge feature [A] and a corner feature [B] shown in reproductions 1.1, 1.2 and 1.4 (shown by example in reproduction 1.1). However, the bottom view (reproduction 1.7) inconsistently illustrates only one of these two features in the corresponding area (shown by example in reproduction 1.7). 
Furthermore, it is not determined which reproduction (1.5 or 1.7) represents the bottom view. Clarity is required in the reproduction descriptions.


    PNG
    media_image5.png
    545
    1242
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    814
    604
    media_image6.png
    Greyscale







6. The opaque claimed design shown in reproduction 1.3, is inconsistently shown as transparent in reproduction 1.6.


    PNG
    media_image7.png
    727
    841
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    704
    1111
    media_image8.png
    Greyscale


In an attempt to overcome this rejection, applicant may submit new drawing views with all details of the claimed design consistently shown throughout without introducing new matter. Clarification of the drawing views is required for consistency and accuracy of that which is the claimed design.




Replacement Reproductions
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. All replacement sheets should be labeled “Replacement Sheet” or “New Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.
 
When preparing new drawings in compliance with the requirement thereof, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by U.S.C 132 and 37 CFR 1.121(f).
 
Refusal Reply 
Applicants are reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicants.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
 
Discussion of the Merits of the Application
All discussions between the applicants and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicants’ representative if the representative is not registered to practice before the USPTO.  Appointment as applicants’ representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicants before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.








Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Chariton.Alexakis@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
 
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 









When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:

Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)

Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Conclusion
The claim stands rejected for the reasons set forth above.
 
The references cited are considered relevant to the claimed design. Applicant may view and obtain copies of the cited references by visiting: http://www.uspto.gov/patft/index.html and pressing the “Number Search” link in the PatFT: Patents column.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chariton Alexakis (571-272-8924). The examiner can normally be reached on Monday to Friday 9:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/laws-and-regulations/interview-practice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, visit: 
 
https://www.uspto.gov/patents-application-process/checking-application-status/check-filing-status-your-patent-application
 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/C.A./
Examiner, Art Unit 2914

/ANDREW KERR/Primary Examiner, Art Unit 2917